                                                                                       IRD    H/ ~I
                                                                            flLED
                                                                         IN ~i..ERK'S OFFICE
                                                                     US OiS f,lCT COURT E.D. N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________x
                                                                            NOV   O8   2019      *
                                                                     BROOKLYN OFFICE
ANDREW CUOMO,

                       Plaintiff,
                                                                      MEMORANDUM
                       V.                                             AND ORDER
                                                                      19-CV-5834 (WFK)(PK)
RAS JAI BEY,

                      Defendant.
__________________x
WILLIAM F. KUNTZ, II, United States District Judge:

       On October 11, 2019, defendant Ras Jai Bey (" Bey" a/k/a Shaun Nunes) filed this prose

notice of removal seeking to remove a pending state court criminal matter. However, he failed to

pay the fi ling fee or to request in forma pauper is status. By letter dated October 16, 2019,

plaintiff was provided with the proper form and instructed that to proceed, he must either pay the

$400 filing fee or return the completed IFP application. Plaintiff has not responded to the

Court' s letter 1 and the time for doing so has passed.

        Accordingly, the action is dismissed without prejudice. In light of Bey' s attempt to

remove a state court criminal matter, People v. Shaun Nunes, Docket No. CR-009618-1 9QN, the

Clerk of Court is respectfully requested to send a copy of this order to the Clerk of the Criminal

Court of the City of New York, County of Queens. The Clerk of Court is also respectfully

requested to mail this order to the address of record and close this case. The court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and




        1 OnOctober 25, 2019, Bey submitted an "Affidavit of Fact" regarding service of his
Notice of Removal.
therefore in forma pauperis status is denied for the purpose of any appeal. Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).




                                                              s/WFK
                                                                         Z, II
                                                   United States District Judge

Dated: November 6, 2019
       Brooklyn, New York




                                               2
